Citation Nr: 0026804	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for dental condition.

2.  Entitlement to a compensable evaluation for 
tonsillectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The evidence does not show a current dental disability for 
which service connection may be granted and does not indicate 
that the veteran is otherwise eligible for VA outpatient 
dental treatment.


CONCLUSION OF LAW

The veteran has not submitted a claim for service connection 
for treatment purposes for a dental disorder upon which 
relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.381 (1998-1999), 4.149 (1998) 4.150 (1998-1999), 
17.161 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he is entitled to service 
connection for a dental condition.  He asserts that he is 
entitled to service connection because he had two partial 
plates installed while in the service.  He has not asserted 
that he underwent a dental trauma while inservice, nor do the 
service medical records show evidence of a dental trauma.

The report from the veteran's preinduction examination of 
December 1953 revealed teeth numbers 4, 5, 12, 13 and 14 were 
missing.  Teeth 6, 10 and 11 were marked as restorable.  
Other dental defects were marked as Sec VIII, Par XX 33a AR 
40-115. Class I.  Another December 1953 dental record noted 
slight class I calculus.  

By December 1954, teeth 4, and 5 were noted to be replaced by 
a fixed bridge and teeth 11, 12 and 13 were replaced by a 
fixed bridge.  Missing teeth noted in December 1954 included 
teeth numbers 18 through 20 and 26 through 28.   Other dental 
defects were marked as class III.  A May 1957 dental record 
noted moderate calculus, moderate periodontoclasia and 
gingivitis.  

His September 1957 separation examination noted teeth 4, 5, 
6, 11, 12, 13 and 14 missing.  Also missing were teeth 
numbers 17, 19, 29, 30 and 32.

There is no evidence of record showing that the veteran 
applied for dental treatment within a year of his September 
1957 discharge.  

At a November 1999 Travel Board hearing, the veteran 
testified that he had partial plates made for him inservice, 
and indicated that they were ill fitting and pinched.   He 
acknowledged that the partial plates wore out many years ago, 
and that he has since obtained other dentures on his own, as 
well as having undergone additional tooth extractions.

Analysis

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding dental disorders were 
revised, effective June 8, 1999. 64 Fed. Reg. 30,392 (June 8, 
1999). The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

In general, service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty. 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service. 
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma. 38 C.F.R. § 3.381(b) 
(1999); compare 38 C.F.R. § 3.381(a) (1998).

The determination of dental disorder due to in-service trauma 
is significant in that VA dental care may be authorized for 
any indicated treatment reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (1998).  For the 
purposes of determining eligibility for dental care under 38 
C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c); see also 38 C.F.R. § 3.306(b)(1) [The 
usual effects of surgery performed to ameliorate a condition 
incurred before service, including poorly functioning parts, 
will not be considered service connected unless the disease 
or injury is otherwise aggravated by service.].  The Board 
finds that the evidence does not show the veteran to have 
sustained an inservice dental trauma, or has dental problems 
as a result of combat or prisoner of war status within the 
meaning of 38 C.F.R. § 17.161.  The Board shall consider 
whether entitlement is otherwise warranted for the claimed 
dental condition.   

Previously, VA regulations had provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. § 
17.161.  Effective in February 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913. 38 C.F.R. §§ 
4.149, 4.150 (1994).

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language was entered in 38 C.F.R. § 
3.381(a).  In addition, all of 38 C.F.R. § 3.382, which had 
allowed for the establishment of service connection for 
Vincent's disease and/or pyorrhea, was eliminated.  The end 
result is that service connection for treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment in accordance with 38 C.F.R. 
§ 17.161. 38 C.F.R. § 3.381 (1999). Dental disabilities which 
may be awarded compensable disability ratings are set forth 
at 38 C.F.R. § 4.150.  These disabilities include chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss or the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

In the April 1999 statement of the case, the veteran was 
furnished with language from 38 C.F.R. § 4.149.  In view of 
the fact that the regulations, while renumbered, have 
remained essentially the same, the Board concludes that the 
veteran has been afforded appropriate due process, and that 
his claim has not been prejudiced.

At the time of his discharge in September 1957, the veteran 
had several missing teeth which had been extracted during 
service, partial dentures, periodontoclasia and gingivitis.  
Under the governing law and regulations, loss of teeth, if 
the teeth are replaceable, and gum disease are not disorders 
for which VA monetary compensation may be granted.  Both the 
older regulations and the revised regulations reflect that 
service connection is for purposes of establishing 
entitlement to dental treatment only.  In the absence of 
evidence tending to show the veteran suffers from any 
compensable dental disability and that the disability is 
related to service, VA compensation is precluded by law.

Nonetheless, under certain circumstances a veteran might be 
entitled to treatment of a noncompensable, service-connected 
dental disorder.  However, the applicable regulation provides 
that for a veteran who was discharged from active military 
service prior to October 1, 1981, such veteran would be 
eligible for a one-time correction of the service-connected 
dental disorder if such veteran applied for such treatment 
within one year of his separation from service.  38 C.F.R. § 
17.161(b)(2)(i)(B) (1999).

As the veteran did not apply for VA treatment for any dental 
condition within one year after his separation from service 
in September 1957, he did not make a timely application for 
such treatment.  Therefore, his claim for service connection 
for treatment of a dental disorder must be denied.

While there is no evidence of record which indicates that he 
applied for VA outpatient dental care within one year of his 
discharge, a review of the file fails to reveal that he was 
properly informed of his ability to apply for VA outpatient 
dental treatment to complete his treatment.  The United 
States Court of Veteran Appeals (now the United States Court 
of Appeals for Veterans Claims) has held that where there is 
no evidence that the veteran was notified of the application 
time limits for VA outpatient dental treatment, application 
time limits do not begin to run. Mays v. Brown, 5 Vet. App. 
302 (1993).  However, the Court's holding in Mays pertained 
to an interpretation of a law implemented after the veteran's 
1957 discharge from service. Such holding does not apply in 
this case.  At the time of the veteran's discharge from 
service, the Secretary of the Army was not legally required 
to advise a veteran concerning the availability of VA dental 
care.  Therefore, the notification requirements discussed in 
Mays do not apply in this case.

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for dental condition is 
denied.


REMAND

The veteran contends he is entitled to an increased 
evaluation for residuals of a tonsillectomy.  He contends 
that the residuals affect his ability to swallow, along with 
breathing and sinus problems.  

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well- grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Review of the record reflects that the veteran testified at 
his November 1999 Travel Board hearing, and appears to have 
asserted receiving ongoing treatment at a VA facility for his 
claimed tonsillitis disorder.  He testified that "..they're 
trying right now to find out now can they find anything wrong 
with it (throat) at the VA hospital now...I've got an 
appointment comin' up.."  He asserted that the VA was 
planning to send him to Emory for further testing.  He also 
testified as to receiving treatment at the Decatur VA 
facility for his throat at least once a month.  These records 
are currently not associated with the claims file.  In 
addition, the Board notes that the claims file contains a 
page 3 from a Social Security determination of April 1992, 
the records regarding which do not appear to be associated 
with the claims file.  

Where missing records described by the veteran are VA medical 
records, they are in the Secretary's control and could 
reasonably be considered to be a part of the record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board is obliged to 
fulfill the duty to assist by obtaining pertinent VA medical 
treatment records and Social Security Administration 
disability and employability records; failure to do so, 
coupled with failure to provide the claimant with notice 
explaining this deficiency, would hinder the finality of the 
Board's decision. See Tetro v. West, No. 97-1192 (U.S. Vet 
App. Apr. 4, 2000).  The Board finds that all available VA 
medical treatment records and Social Security Administration 
disability records should be obtained for an adequate 
determination of the issue on appeal.  

Accordingly, the case is remanded for the following:

1.  The veteran and his service 
representative should be allowed to 
submit additional evidence in support of 
the claim.

2.  The RO should request from the Social 
Security Administration a copy of its 
administrative decision granting the 
veteran disability benefits, as well as 
any supporting documentation, to include 
all medical examination reports and 
treatment records.  All records obtained 
should be associated with the veteran's 
claims folder.

3.  The RO should make an attempt to 
obtain the veteran's medical records for 
treatment received at the Decatur VA 
facility, as well as the medical facility 
referred to as "Emory."  If no 
treatment records exist, the RO should 
request the medical facilities to 
document, in writing, that the records do 
not exist.  All pertinent evidence 
received should be associated with the 
claims file.  If the claimed facilities 
are not DVA facilities, this should be 
indicated.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary 
to include scheduling another VA 
examination if warranted, the RO should 
review the record and re-adjudicate the 
issue on appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



